DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Par. 34, second to last line should read “sensor 24 that” to add a space between “24” and “that”.
Par. 43, third to last line should read “in a further instance”.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 1, line 5 should include “and” after the semicolon at the end of the line.
Claim 15, line 6 – it is suggested to remove the term “performing” to correct grammar.
Claim 16, line 3 should include “and” after the semicolon at the end of the line.
Claim 17, line 2 reads “receiving an input of a food order”.  Claim 16, from which claim 17 depends, recites the first use of “food order”.  Accordingly, claim 17 should be amended to recite “the food order”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “compression spacing”.  It is unclear what “compression spacing” is refereeing to.  The specification of the present application does not describe this limitation (see specification, par. 28).  The application incorporated by reference (US Pat. App. No. 15/859,860) describes a toaster with an adjustable conveyor, but does not describe a “compression spacing”.  At best, the incorporated patent application describes a “compression force” (US Pat. App. No. 15/859,860, par. 34).  However, it is unclear if the “compression spacing” of the instant application is intended to be the “compression force” of US Pat. App. No. 15/859,860.  Accordingly, the limitation “compression spacing” is indefinite.
Claim 14 recites the limitations "cold holding", "plurality of blades", and "plurality of hoppers".  There is insufficient antecedent basis for these limitations in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naramura (U.S. 5,540,943 A).
	In regards to claim 15, Naramura describes a method of food preparation (Naramura, Abstract), comprising: dividing a food order into a plurality of component foods (Naramura, col. 1, lines 6-10); bifurcating assembly of the plurality of component foods into automated tasks and manual tasks (Naramura, col. 3, lines 10-67 – examples describe part of the food items being prepared by the automatic feeding mechanism and parts completed by an operator [i.e., a person]); concurrently performing the automated tasks to produce automatedly prepared component foods with performing the manual tasks to produce manually prepared component foods (Naramura, Id.); and assembling the automatedly prepared component foods and the manually prepared component foods to produce the food order (Naramura, Id.).
In regards to claim 16, Naramura describes the method of food preparation of claim 15 wherein the automated tasks comprise: operating a bun magazine to deliver a bun into a toaster (Naramura, col. 3, lines 46-49); operating the toaster to toast a bun according to toaster settings (Naramura, Id.); receiving the bun from the toaster at a condiment dispenser and operating the condiment dispenser to dispense at least one portion of at least one condiment onto the bun (Naramura, col. 3, lines 53-56); wherein interior components of the food order are manually assembled concurrent to the bun toasting and the condiment dispensing (Naramura, col. 4, lines 18-36 – the second automatic feeding mechanism [i.e., sauce dispensing apparatus] and the manual operations [i.e., patty and other food stuffs are prepared] are completed independently of the first automatic feeding mechanism [i.e., bun toasting]), and the interior components are positioned on the bun to assemble the food order (Naramura, col. 3, lines 50-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naramura in view of Touchette (U.S. 2019/0066239 A1). Examiner notes that Holman (Homan Double Conveyor Toaster Model DT14 Series) is being cited as evidence of well-known features of a toaster in the art and not as combination for obviousness. 
In regards to claim 1, Naramura describes a system for preparation of a food order (Naramura, Abstract), the system comprising: a toaster that operates to toast a bun according to toaster settings (Naramura, col. 5, line 38-col. 6, line 48 – bun toasting system); a bun magazine that operates to deliver a bun into the toaster (Naramura, Id. – bun magazine 20 and bun stocker 2); a condiment dispenser that receives the bun from the toaster and operates to dispense at least one portion of at least one condiment on the bun (Naramura, col. 6, line 66-col. 7, line 25; Fig. 4); a system that is communicatively connected to the toaster, the bun magazine, and the condiment dispenser, and the system communicates toaster settings to the toaster, a bun selection to the bun magazine, and a condiment order to the condiment dispenser according to the food order (Naramura, col. 8, lines 29-35; col. 5, lines 15-21 and 25-26; col. 6, line 66-col. 7, line 1; col. 7, lines 13-15 – control unit controls the automatic feeding mechanisms and the cooking mechanisms).  
Naramura does not describe an internet of things (IOT) system. Touchette describes a system and method of kitchen communication that uses IOT to connect a plurality of food treatment equipment in a kitchen (Touchette, Abstract).  Both Naramura and Touchette are directed towards food preparation systems.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the control unit of Naramura in view of Touchette to connect to the internet and to use IOT devices.  The motivation to do so is to allow the apparatus to be controlled and diagnosed remotely using a wide range of devices (e.g., smartphones, tablets, computers, etc.) and to allow the system to be modular while limiting the use of connecting wires.
	In regards to claim 2, Naramura describes the system of claim 1, wherein interior components of the food order are assembled concurrent to the bun toasting and the condiment dispensing, and the interior components are subsequently positioned on the bun to assemble the food order (Naramura, col. 7, lines 36-62; col. 3, lines 50-52 and 62-64 – a patty, other food material [e.g., fish, chicken, or croquette], and/or condiments not included in a sauce tank are prepared [e.g., grilled] and put onto the bun. Some food materials are prepared by an operator while others are prepared automatically).  
	In regards to claim 5, Naramura describes the system of claim 1, further comprising a point of sale (POS) system configured to receive an input of the food order from a customer, wherein the food order is communicated through the system (Naramura, col. 8, lines 29-35; col. 2, lines 41-58).  Naramura does not describe an IOT system as recited in claim 5.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Naramura in view of Touchette to implement the system as an IOT system.
	In regards to claim 6, Naramura describes the system of claim 5, further comprising a kitchen management system (KMS) that receives the food order from the POS system and determines a plurality of food order instructions to assemble the food order, wherein the KMS is communicatively connected to the toaster, bun magazine, and the condiment dispenser through the system to provide the food order instructions to the toaster, the bun magazine, and the condiment dispenser (Naramura, col. 8, lines 29-35; col. 5, lines 15-21 and 25-26; col. 6, line 66-col. 7, line 1; col. 7, lines 13-15; col. 2, lines 41-58).  Naramura does not describe an IOT system as recited in claim 6.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system.
	In regards to claim 7, Naramura does not describe the system of claim 6, wherein the toaster, the bun magazine, and the condiment dispenser provide operational data to the KMS through the communicative connection of the IOT system.  Naramura does describes using the control unit to keep track of customer orders (Naramura, col. 8, lines 34-35).  However, it is well-known in the art to record usage data of systems and computers.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura to keep track of actual usage data of the apparatus.  The motivation to do so is to keep track of inventory (i.e., how much of a sauce has been used) and to improve repairability by keeping track of system use prior to errors being detected.  
Additionally, Naramura does not describe an IOT system as recited in claim 7.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system. Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to communicate the data through the IOT system.  The motivation to do so is to improve repairability by allowing a technician to review data without having to physically access the apparatus (e.g., diagnosis an issue before going to the apparatus to repair it).
	In regards to claim 8, Naramura describes the system of claim 6, wherein the bun magazine further operates to maintain a controlled environment within the bun magazine and further includes a gate operable in response to instructions from the KMS through the system to dispense a bun from the bun magazine into the toaster (Naramura, col. 5, lines 39-51 – bun stocker 2 is kept at preferred humidity and temperature conditions. Cover plate 23 opens and closes to allow a bun to be lifted out of the bun magazine).
Naramura does not describe an IOT system as recited in claim 8.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system.
In regards to claim 9, Naramura does not explicitly describes the system of claim 6, wherein the toaster further receives the toaster settings from the KMS through the system and automatedly adjusts at least one of a platen temperature, a conveyor speed, and a compression spacing in response to the received toaster settings to coordinate toasting of the bun delivered by the bun magazine into the toaster.  As noted above with respect to the 35 U.S.C. 112(b) rejection of claim 9, it is unclear what a “compression spacing” is referring to.  However, toasters that allow a user to set settings (e.g., temperature and conveyor speed) are well-known in the art (see Holman, page 6 – conveyor speed controls and heat controls).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura to use a toaster that allows for variable heat and conveyor speed controls.  The motivation to do so is to allow variable bread/bun toasting settings to fit a customer’s order.
Naramura does not describe an IOT system as recited in claim 9.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system.
In regards to claim 10, Naramura describes the system of claim 6, wherein the condiment dispenser further comprises a sensor operable to detect a position of a bun portion relative to the condiment dispenser, wherein based upon an instruction from KMS communicated to the condiment dispenser through the system, the condiment dispenser the operates to dispense at least one portion of at least one condiment on the bun portion at the detected position (Naramura, col. 6, line 63-col. 7, line 15).
Naramura does not describe an IOT system as recited in claim 10.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system.
In regards to claim 11, Naramura does not describe the system of claim 10, further comprising a chute that conveys bun portions from the toaster to the condiment dispenser.  Instead, Naramura describes using a conveyor to transport the buns to the sauce dispensing apparatus (Naramura, col. 6, line 49-col. 7, line 1).  Naramura does describe using a chute or other conveying means to transfer the completed food item to a wrapping position (Naramura, col. 10, lines 28-30).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura to move the toasted buns to the sauce dispensing apparatus using a chute.  Mainly, substituting the conveyor of Naramura with a chute would yield predictable results of transferring the buns to the sauce dispensing apparatus. The motivation to do so is to make improve the use of kitchen space.
	In regards to claim 17, Naramura describes the method of claim 16, further comprising: receiving an input of a food order of a customer at a point of sale (POS) system (Naramura, col. 8, lines 29-35; col. 2, lines 41-58); determining a plurality of food order instructions to assemble the food order with a kitchen management system (KMS) (Naramura, col. 8, lines 29-35; col. 5, lines 15-21 and 25-26; col. 6, line 66-col. 7, line 1; col. 7, lines 13-15; col. 2, lines 41-58); and communicating the food order instructions to a plurality of automated task devices and a plurality of manual task devices through a communication system (Naramura, col. 8, lines 29-35; col. 5, lines 15-21 and 25-26; col. 6, line 66-col. 7, line 1; col. 7, lines 13-15 – control unit controls the automatic feeding mechanisms and the cooking mechanisms).  
Naramura does not describe an internet of things (IOT) communication system. Touchette describes a system and method of kitchen communication that uses IOT to connect a plurality of food treatment equipment in a kitchen (Touchette, Abstract).  Both Naramura and Touchette are directed towards food preparation systems.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the control unit of Naramura in view of Touchette to connect to the internet and to use IOT devices.  The motivation to do so is to allow the apparatus to be controlled and diagnosed remotely using a wide range of devices (e.g., smartphones, tablets, computers, etc.) and to allow the system to be more modular without using wires.
	Claim 18 recites similar subject matter as claim 7 and is rejected for similar reasons.
In regards to claim 19, Naramura describes the method of claim 18, wherein the manual task devices comprise a plurality of visual indicators operable to present visual indications of manual tasks to be performed to produce manually prepared component foods, the visual indicators operating based upon received instructions from the KMS through the system (Naramura, col. 89, lines 10-11 and 56-63 – a display informs the operator of what ingredients have to be added manually).
Naramura does not describe an IOT system as recited in claim 19.  However, for similar reasons as provided above with respect to claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the communication system as an IOT system.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naramura and Touchette  as applied to claims 1 and 15-17 above, and further in view of Hamilton Beach (Hamilton Beach Breakfast Sandwich Maker with Egg Cooker Ring, Customize Ingredients, Perfect for English Muffins, Croissants, Mini Waffles, Single, Silver). 
	In regards to claim 3, Naramura does not describe the system of claim 2, further comprising a pseudo-bun configured to hold the interior components during manual assembly, wherein the pseudo-bun facilitates positioning the interior components on the bun.  Hamilton Beach describes a sandwich maker that includes different compartments used to cook ingredients and to align the ingredients onto bread portions in alignment after cooking (Hamilton Beach, pages 1 and 4).  Both Naramura and Hamilton Beach are directed towards sandwich making devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Hamilton Beach to include containers to hold and align the non-bread components of a sandwich onto the bread components.  The motivation to do so is to improve product appearance consistency.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naramura and Touchette  as applied to claims 1 and 15-17 above, and further in view of Eink (Eink, Electronic Shelf Label). Examiner notes that APW (APW Wyott CW-55 Pan Drop In Refrigerated Cold Food Well 120V) is being cited as evidence of being well-known in the art and not as combination for obviousness.
In regards to claim 4, Naramura does not explicitly describe the system of claim 2, further comprising a prep table comprising cold holding receptacles and visual indicators associated with each of the cold receptacles.  It is noted that claim 4 does not describe what is held in the cold holding receptacles.  Accordingly, claim 4 is being interpreted under a broadest reasonable interpretation in light of the specification as required by MPEP 2111.  Thus, cold holding receptacles are being interpreted to hold ingredients such as vegetables and cheeses as described in par. 43 of the specification.
Naramura describes an apparatus that includes items that are not cooked including vegetables and cheeses (Naramura, col. 7, lines 56-58).  It is well-known in the art to include a receptacle for holding cold food items in food preparation stations (see APW, page 4).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura to include a cold storage for ingredients.  The motivation to do so is to help ensure that the food items maintain freshness and maintained at a safe temperature.
Eink describes an electronic shelf label that can be wirelessly updated (Eink, page 1).  Naramura further describes using an order display system to check the food item being made against what is ordered to determine what, if anything, should be added to complete the order (Naramura, col. 7, lines 58-61).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Eink to label storage containers using an electronic label.  The motivation to do so is to make it easier to identify ingredients and to reduce waste from using non-reusable (e.g., paper or plastic) labels.
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naramura and Touchette  as applied to claims 1 and 15-17 above, and further in view of Frehn (U.S. 2014/0324607 A1). 
In regards to claim 12, Naramura does not describe the system of claim 1, further comprising a wrapper printer communicatively connected to the IOT system, wherein the wrapper printer receives an instruction with identifying information of the food order through the IOT system and individually prints the identifying information of the food order on a wrapper for the food order.  Naramura does describe a wrapping system that wraps the completed food items (Naramura, col. 10, lines 27-36). Frehn describes a method of delivering a custom sandwich to a patron that includes a printer that customizes the packaging label for the order to include information about the order (Frehn, par. 42; block S150 of Fig. 3).  Both Naramura and Frehn are directed towards taking customer custom orders and making dispensing the order.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Frehn to include a printer that prints identifying information about the order onto the food packaging (e.g., a sandwich wrapper).
Naramura does not describe an IOT system as recited in claim 12.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system.
Claim 20 recites similar subject matter as claim 12 and is rejected for similar reasons.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naramura and Touchette  as applied to claim 1 above, and further in view of Vardakostas (WO 2013184910 A1).
	In regards to claim 13, Naramura does not describes the system of claim 1, further comprising a cold holding system communicatively connected to the IOT system, wherein the cold holding system comprises a plurality of hoppers, each hopper configured to hold a type of vegetable in a controlled environment, and the cold holding system comprises a dispensing unit with a plurality of blades operable to slice vegetables from the controlled environment based upon instructions received through the system.
Vardakostas describes hoppers filled with toppings configured to dispense and slice the topping onto a bun (Vardakostas, pars. 18-20; Figs. 1A and 2).  Both Naramura and Vardakostas are directed towards automating food preparation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Vardakostas to include storage for cold ingredients that dispenses and slices the held ingredients based on the instructions from the system for a particular order.  The motivation to do so is to eliminate the need for a worker to manually slice the ingredients.
Naramura does not describe an IOT system as recited in claim 13.  However, for similar reasons as provided above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Naramura in view of Touchette to implement the system as an IOT system.
Claim 14 recites similar subject matter as claim 13 and is rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2018/0072555 A1 describes a system and method of custom dispensing the includes a printer that prints and identifier code (e.g., a QR code) as an adhesive label or directly onto a packaging container with information about a custom order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763